Citation Nr: 1016740	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the claim for 
service connection for posttraumatic stress disorder.

In December 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In January 2010, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

The Board observes that, in the March 2004 rating decision, 
the RO denied the Veteran's application to reopen the claim 
for service connection for anxiety reaction with 
somatization, as no new and material evidence had been 
received since the January 1970 rating decision, wherein the 
RO previously denied a claim of service connection for a 
nervous disorder identified as anxiety reaction with 
somatization.  The Veteran has not offered any argument or 
otherwise questioned the final decision or the diagnosis of 
anxiety reaction.  Rather, the Veteran now believes that he 
has posttraumatic stress disorder (PTSD) due to his service 
in Vietnam.  In light of the Veteran's contentions, the Board 
finds that the instant appeal is limited to the matter of 
service connection for PTSD.  Boggs v. Peake, 520 F.3d at 
1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1 (2009).




FINDINGS OF FACT

The Veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that any claimed in-
service stressors occurred to support the diagnosis of PTSD 
related to the Veteran's experiences in service. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2009) 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2004, April 2005, and 
July 2009; a rating decision in March 2004; a statement of 
the case in January 2006; and a supplemental statement of the 
case in December 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  The 
competent evidence of record does not show that any current 
PTSD was incurred in or aggravated by service, there is no 
evidence of treatment for or complaints of PTSD during the 
Veteran's period of service, and there is no credible 
evidence that establishes the occurrence of an in-service 
stressor, as such the Board finds that a VA examination is 
not required in this case.  38 C.F.R. § 3.159(c)(4) (2009); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was 
harmless).  

Service Connection

The Veteran contends that he developed PTSD due to exposure 
to mortar attacks and seeing dead and wounded people while 
stationed in Vietnam.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Regarding PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The service treatment records contain no complaint, history 
or finding of a psychiatric disability, to include 
documentation of PTSD.  

The service personnel records show that the Veteran served 
with the Army, and was stationed in the Republic of Vietnam, 
for one year.  He served as a stock and supply clerk.  His 
awards include the Vietnam Service Medal, Vietnam Campaign 
Medal, and the National Defense Service Medal.

After service, on VA examination in December 1969, the 
Veteran was diagnosed with anxiety reaction with 
somatization.  He complained of startle reaction, sleeping 
problems, nervousness, and jumpiness.  VA treatment records 
in December 1975, noted that the Veteran was very nervous, 
suffered from headaches and took many pills.  In January 
1977, the Veteran was treated for symptoms of anxiety.  In 
March 1977, the Veteran complained of sleeping problems, 
headaches during periods of tension and anxiety.  The 
assessment was chronic anxiety reaction.  In August 1977, a 
clinician noted an impression of NP disorder.  

A clinical treatment note in December 2003, recorded a 
diagnosis of PTSD.  The Veteran reported coming under enemy 
fire on many occasions while stationed in Vietnam.  He stated 
that that he saw many dead bodies and wounded people.  His 
symptoms included sleeping problems since service and 
suicidal ideation.  

With respect to the claimed in-service stressors, in May 2005 
the Veteran reported that his stressors occurred between June 
1967 to June 1968.  He provided company, battalion, regiment, 
and division information.  He was unable to furnish exact 
names of the people whose deaths and injuries he witnessed.  

Pursuant to the Board remand directives, the RO attempted 
verification of the Veteran's claimed stressors.  Despite the 
RO's request, the Veteran failed to provide additional 
details regarding the alleged stressors.  In August 2009, the 
National Archives and Records Administration (NARA) 
determined that it was unable to conduct a search for the 
Veteran's unit records without specific stressor details.  In 
December 2009, the RO's U.S. Army and Joint Services Records 
Research Center (JSRRC) coordinator issued a formal finding 
of a lack of information required to verify the Veteran's 
claimed stressors.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, by regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the statements from the 
Veteran as competent evidence that he has PTSD that is 
causally related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of PTSD, this does 
not end the inquiry.  Rather, the diagnosis satisfies only 
one element of a service connection claim.  In addition to 
the diagnosis, there must be credible supporting evidence 
that the claimed in-service stressor occurred.

The available service records do not show that the Veteran 
was awarded a personal or unit valor award, such as a Bronze 
Star Medal for Valor, a Purple Heart Medal, or a Presidential 
Unit Citation, or a Combat Infantryman Badge.  As the 
available service records do not include a combat citation or 
other evidence that the Veteran engaged in combat, and as 
there is no evidence from any source that the Veteran 
actually engaged in combat, the Board concludes that the 
Veteran is not credible as to the alleged combat stressors, 
and concludes that the Veteran was not involved in combat 
with the enemy and his statements alone are insufficient to 
establish the occurrence of any in-service combat stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Again, for the purposes of a claim of service connection for 
PTSD, unless the Veteran is shown to have served in combat 
through official service records or combat citations, which 
is not shown here, the Veteran bears the burden of advancing 
a stressor that can be verified to some extent, even though 
not as to every single detail.  38 C.F.R. § 3.159(c)(2)(i); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
Veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).

Unfortunately, the Veteran has not provided sufficient 
descriptive information regarding the events to permit a 
meaningful search of government records in an attempt to 
verify the alleged stressors and he has not submitted 
corroborative evidence from any other source or informed VA 
of its existence.  In December 2009, the JSRRC indicated that 
it was unable to conduct an effective search in the absence 
of valid stressor data.  

The Board acknowledges the Veteran's statements that he had 
traumatic experiences while serving in Vietnam.  
Nevertheless, the experiences provided could not be verified 
because the Veteran failed to give enough detailed 
information.  There is no credible supporting evidence that 
the in-service stressors actually occurred and the evidence 
of the actual occurrence of in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that any 
alleged in-service stressor occurred, the Board rejects the 
current diagnosis of PTSD related to service.  Without 
credible supporting evidence of any alleged in-service 
stressor, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


